OPINION AND ORDER
KILKENNY, Judge:
Plaintiff attempts to distinguish this case from Udall v. Battle Mountain Co., 385 F.2d 90 (9th Cir. 1967), cert. denied 390 U.S. 957, 88 S.Ct. 1041, 19 L.Ed.2d 1151 (1968). There, the Government had reconveyed the lands to Santa Fe prior to the time Battle Mountain recorded its assignment. Here, plaintiff’s selection rights were on record with the Land Department at the time of the reconveyance. In Batüe Mountain, the Court emphasized the failure of the Recording Act of 1955 to recognize assignments and held, without reservation, that defendant had power to employ a policy refusing to recognize the transfer of selection rights.
Although I do not agree with Battle Mountain, I am bound by that decision.
Accordingly, defendant’s motion for a summary judgment must be allowed.
It is so ordered.